Citation Nr: 0600783	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  02-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (MROC) in Wichita, Kansas, through 
the VA's Appeals Management Center (AMC) in Washington, DC, 
so that additional development could be undertaken.  
Following the completion of the requested actions, the case 
has since been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran, who engaged the enemy in combat, sustained a 
non-combat injury to his low back in service.  

2.  Service medical records fail to document any complaint or 
finding involving the veteran's low back or injury thereto.  

3.  There is no showing of arthritis of the low back within 
one year of the veteran's discharge from service.  

4.  No medical professional links any currently shown 
disability of the veteran's back to his period of military 
service or any event thereof, inclusive of the shown 
inservice injury to the low back.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
military service, nor may arthritis of the low back be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
November 2003, so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed in full as directed, and neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in February 2004 advised him of the existence of the 
VCAA and its requirements as to all issues, and neither the 
veteran, nor his representative, challenges the sufficiency 
of that notice.  Finally, VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including affording the veteran any needed VA medical 
examinations.  In all, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

The record indicates that the veteran engaged in combat with 
the enemy during his period of military service.  That 
notwithstanding, the low back injury that the veteran reports 
he sustained while on active duty is not alleged or otherwise 
shown to have been combat-related.  As such, the provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Service medical records of the veteran are wholly negative 
for complaints or findings involving his low back, inclusive 
of the claimed injury affecting the lower back.  The veteran 
reports that he sustained a low back injury during a field 
training exercise in Hawaii involving the pushing of troop 
trucks in competitions with fellow soldiers.  In various 
statements provided by fellow sevicemen of the veteran, it is 
reported that the veteran sustained a low back injury during 
one of those competitions and received treatment from a 
corpsman.  Notwithstanding the absence of any pertinent entry 
in service medical records, the veteran's account of his 
inservice injury, as corroborated by others present at the 
time of the injury, must be accepted as proof of an inservice 
injury to his low back.  

While it must be conceded that the veteran suffered an 
inservice back injury, the record is lacking in terms of 
competent evidence linking current disability of the 
veteran's lower spine to his period of service or any event 
thereof.  In this regard, it is noted that there is no 
showing of arthritis of the low back during the one-year 
period following the veteran's discharge from service.  
Medical evidence developed postservice initially identifies 
the existence of a low back disorder no earlier than 1980.  
C. Shue, Jr., D.O., reported in December 1990 that he had 
been treating the veteran for the previous ten years for a 
low back disability, including treatments on August 27 and 
September 14, 1980.  It, too, is noted that Dr. Shue's spouse 
and office assistant reported in September 1999 that the 
veteran had been treated by Dr. Shue from 1970 to 1990, 
albeit without specifying the nature of the disorder(s) 
treated during that time frame.  Beginning in 1990 and 
continuing thereafter, diagnoses of degenerative joint 
disease of the low back, degenerative disc disease of the 
lumbar spine, and lumbar arthralgias were recorded, with one 
or more clinicians noting that the veteran had sustained a 
low back injury in 1990 when exiting a jeep at work.  

In all, despite a showing of current disability involving the 
low back, no medical professional furnishes any finding or 
opinion linking any current disorder of the veteran's low 
back to his period of service or any injury occurring 
therein.  There is otherwise lacking competent evidence of a 
nexus between current disability of the veteran's lower back 
and his period of service or any event thereof.  In fact, the 
only medical professional to address the nexus question 
determined during a VA medical examination in January 2005 
that current disablement of the veteran's lumbar spine was 
not caused by or otherwise the result of disability 
originating in service or within the one-year period after 
service.  The examiner further noted that a low back strain 
may have occurred within the one-year period after service, 
but such would have been best characterized as a back strain 
caused directly from non-military duty at that time.  On the 
basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.  Denial of 
such claim is therefore required.  

It is pointed out that, while the veteran himself reports the 
existence of a nexus between current disability of his low 
back and his inservice injury, his opinions to that effect 
are not competent as he is not shown to be in possession of 
the medical background or training as to render competent the 
opinions offered as to questions of medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
As stated above, no medical professional is shown to link any 
claimed disorder of the veteran's low back to service or any 
injury occurring therein.  

In reaching this decision, the Board notes that, inasmuch as 
a preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application 
in this instance.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


